DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3, line 7,  recites “and the adjacent current collector tab leads configured to extend vertically downward”.  The limitation should recite “and the adjacent current collector tab leads is configured to extend vertically downward” . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20070099074), and further in view of Yoo et al (US 20110206976).
Regarding claims 1 and 5,  Yoon discloses a battery module [0027] comprising a plurality of battery cells 100 [0040], each unit battery cell 100 comprises an pouch case configured to house the battery, the battery comprising an electrode assembly 101 [0037]. The electrode assembly includes a  cathode comprising a cathode collector, an  anode comprising an anode collector and a separator. The cathode is provided at one end thereof with cathode taps protruding from a cathode collector. The anode is provided at one end thereof with anode taps protruding from an anode collector [0017], examiner notes the cathode and anode taps reads on the claimed current collector tab.  Yoon further discloses a plurality of cathode taps 10 protruding from the cathode collector  welded to a cathode lead 30, and  a plurality of anode taps 20 protruding from the anode collector  welded to an anode terminal 40 [0037], examiner notes the cathode lead 30 and anode terminal 40 reads on the claimed current collector tab lead. 
 Yoon further discloses, see figure 3, the terminals 30/40 extend in a vertical direction. Yoon does not disclose the terminals/leads extend in a vertical direction perpendicular to a stacking direction of the plurality of cells.  However, it is well within the artisan’s skill to deposit the terminals/leads  in different shapes, sizes and positions across the current collector and tabs in order to improve electrical connection between the plurality of cells. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the terminals/leads of Yoon extend in a vertical direction perpendicular to a stacking direction of the plurality of cells, in order to improve the electrical connection between the plurality of cells. 
Modified Yoon further discloses a separator disposed between the cathode and anode [0017]. Modified Yoon does not explicitly disclose an electrolyte, however it is well known in the art that a separator can be used as an electrolyte when it has an electrolyte in it, as shown by Yoo. Yoo discloses an electrode assembly including  an  anode plate, a  cathode plate including of a plurality of bent  first  and second tabs extending from the first plate or the second plate, respectively, and a separator interposed between the anode and cathode plates (Yoo:[0013]). Yoo further discloses a lead  coupled to at least one of the first or second tabs (Yoo:[0013]). Yoo further discloses  a polymer solid electrolyte  is used as the electrolyte and  the solid electrolyte  may also serve as the separator 12 (Yoo:[0050]).   It would have been obvious to one having ordinary skill in the art to utilize the separator  containing the solid electrolyte of modified Yoon in order to improve the safety of the battery by creating a physical barrier between the cathode and anode. Therefore, modified Yoon further discloses  wherein the battery cell 100  is a solid state battery cell.  (Claims 1 and 5)

    PNG
    media_image1.png
    441
    792
    media_image1.png
    Greyscale

Yoon et al. figure 3
Regarding claim 2, Modified Yoon discloses all of the limitations as set forth above in claim 1. Modified  Yoon further discloses a bus bar 50, reading on the claimed connecting portion configured to connect the terminals/leads to one another, and being connected by the bus bar 50  [0040], see also figure 4. Modified Yoon further  discloses, see figures 3 and 4, the terminals/leads extend vertically upward. Modified Yoon does not disclose the terminals/leads extend vertically upward perpendicular to the stacking direction.  However, it is well within the artisan’s skill to deposit the terminals/leads  in different shapes, sizes and positions across the current collector and tabs in order to improve electrical connection between the plurality of cells. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the terminals/leads of Yoon extend  vertically upward perpendicular to the stacking direction , in order to improve the electrical connection between the plurality of cells. (Claim 2)

    PNG
    media_image2.png
    582
    927
    media_image2.png
    Greyscale

Yoon et al figure 4
Regarding claims 3, modified Yoon discloses all of the limitations as set forth above in claim 2. Modified Yoon further disclose, see figure 4, the bus bar 50  (connecting portion) is configured to connect the terminals/leads adjacent to one another, whereon the adjacent terminals/leads configured to extend vertically upward perpendicular to the stacking direction and be connected to one another by the bus bar. Modified Yoon does not disclose the adjacent terminals/leads are configured to extend vertically downward perpendicular to the stacking direction, and be alternately stacked.  However, it is well within the artisan’s skill to deposit the terminals/leads  in different shapes, sizes and positions across the current collector and tabs in order to improve electrical connection between the plurality of cells. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have the  adjacent terminals/leads  of modified   Yoon be  configured to extend vertically downward perpendicular to the stacking direction, and be alternatively stacked, in order to improve the electrical connection between the plurality of cells. (Claim 3)
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 20070099074), further in view of Yoo et al (US 20110206976),  as applied to claim 1 above, and further in view of Gu et al. (KR 20140110136, using EPO English Machine Translation for citations). 
Regarding claim 4, modified Yoon discloses all of the limitations as set forth above in claim 1. Modified Yoon does not disclose at least one of the terminals/leads is used by bending its leading end that extends in the vertical direction. Gu discloses a battery cell including a positive electrode and a  positive electrode lead to form a positive electrode terminal, and a  negative electrode and  a negative electrode lead to form a negative electrode terminal. 
Gu further discloses negative electrode tabs  and  positive electrode tabs connected to the respective negative and positive  leads. The electrode lead is coupled to the electrode tabs under the condition that the contact area between the electrode lead and the electrode tab is maximized (Gu:[0015]).  Gu further discloses positive electrode tabs 222 and the negative electrode tabs 242 protruding from the positive electrode 220 and the negative electrode 240. The positive electrode tabs 222 and the negative electrode tabs 242 (Gu:[0048]), anode lead 254 and the cathode lead 264 are formed in a  'L' shape and are coupled to the positive electrode tabs 222 and the negative electrode tabs 242, respectively, see also figure 7 (Gu:[0060]). That is, the positive lead 254 and the negative lead 264 satisfy the condition that the bonding area between the positive electrode tabs 222 and the negative electrode tabs 242 becomes the maximum (Gu:[0061]).  It would have been obvious to one having ordinary skill in the art to have the terminals/leads of modified Yoon be  bent and  its leading end extends in the vertical direction as shown by Gu, in order to maximize  the contact area between the terminals/leads and the  tab. 

    PNG
    media_image3.png
    588
    513
    media_image3.png
    Greyscale

Gu et al. figure 7
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722